 Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 1 of 43 PageID #: 8



                                                                                            FILED
                        IN THE UNITED STATES DISTRICT COURT
                          FOR EASTERN DISTRICT OF MISSOURI                                JAN 2 4 2020
                               SOUTHEASTERN DIVISION
                                                                                       U.S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF MO
                                                                                          CAPE GIRARDEAU
IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
"BRITTANY WHITENER", UNDER
                                             Case No. - - - - - - - -
FACEBOOK USER ID NAME
https://www.facebook.com/brittany.westbrook2 Filed Under Seal
THAT IS STORED AT PREMISES .
CONTROLLED BY FACEBOOK INC.



                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Jay Holcomb, Task Force Officer (TFO) of the Drug Enforcement Administration

being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

          1.      I make this affidavit in support of an application for a search warrant for

  information      associated     with      a     certain     Facebook      user     ID      Name

  https://www.facebook.com/brittany.westbrook2 that is stored at premises owned, maintained,

  controlled, or operated by Facebook Inc. ("Facebook"), a social networking company

  headquartered in Menlo Park, California. The information to be searched is described in the

  following paragraphs and in Attachment A. This affidavit is made in suppo1i of an application

  for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A) to require

  Facebook to disclose to the government records and other information in its possession,

  pertaining to the subscriber or customer associated with the user ID.

          2.      I am an investigative or law enforcement officer of the United States, within the

   meaning of Section 2510(7) of Title 18, United States Code, and am empowered by law to
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 2 of 43 PageID #: 9




conduct investigations of, and to make arrests for, offenses enumerated in Section 2516 of Title

 18, United States Code.

        3.      I am a Master Sergeant with the Missouri State Highway Patrol. I have 26 years

of law enforcement experience with the Missouri State Highway Patrol and have been assigned

to the Division of Drug and Crime Control for twenty one (21) years. During my career as a

police officer, I have attended numerous classes dealing with conducting narcotics

investigations, and I have participated in numerous investigations which involved subjects

bringing methamphetamine and other illegal drugs from the southwestern border area of the

United States into Southeast Missouri. As such, I have become familiar with the various

methods that drug traffickers use to transport illegal drugs to drug dealers for distribution at the

street level.

        4.      Since being assigned to the Missouri State Highway Patrol, Division of Drug

and Crime Control in May 1998, I have participated in numerous complex investigations of

drug-trafficking organizations dealing in cocaine, marijuana, heroin, methamphetamine, and

other controlled substances. I am familiar with numerous methods of investigation, including

but not limited to, visual surveillance, questioning of witnesses, search and arrest warrants, pen

registers, precision location information, confidential source and undercover agent debriefings,

and court-authorized wire/electronic interception. My specialized training has included, but is

not limited to, investigation of the manufacture, possession, and distribution of controlled

substances listed within the Controlled Substance Act, executing search and arrest warrants

involving drug offenses, gathering drug and non-drug evidence, undercover assignments,

supervision and utilization of informants, identification of clandestine laboratories, smuggling
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 3 of 43 PageID #: 10




 methods, and money laundering tactics. I have furthermore received specialized training in

 conducting Conspiracy and Complex Investigations.

        5.      The facts in this affidavit come from my personal observations, my training and

 experience, and information obtained from other agents and witnesses. This affidavit is intended

 to show merely that there is sufficient probable cause for the requested warrant and does not set

 forth all of my knowledge about this matter.

        6.      Based on my training and experience and the facts as set forth in this affidavit,

 there is probable cause to believe that violations of various federal statutes, including;

 Conspiracy to Distribute Methamphetamine and Possess with Intent to Distribute

 Methamphetamine; the Unlawful Use of a Communication Facility to Facilitate Distribution of

 a Controlled Substance; and Continuing Criminal Enterprise, in violation of Title 21, United

 States Code, Sections 841(a)(l), 846, 843(b), and 848; Interstate Travel to Facilitate Narcotics

 Trafficking, in violation of Title 18, United States Code, Section 1952; and Money Laundering,

 in violation of Title 18, United States Code, Sections 1956 and 1957 are being committed by

 Brittany Whitener, and others known and unknown. There is also probable cause to search the

 information described in Attachment A for evidence of these crimes and contraband or fruits of

 these crimes, as described in Attachment B.

                                      JURISDICTION

        7.      This Court has jurisdiction to issue the requested warrant because it is "a court

 ofcompetentjurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(l)(A) &

 (c)(l)(A). Specifically, the Court is "a district court of the United States ... that-has

 jurisdiction over the offense being investigated." 18 U.S.C. § 2711(3)(A)(i).
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 4 of 43 PageID #: 11




        8.      Pursuant to 18 U.S.C. § 2703(g), the pn~sence of a law enforcement officer is

 not required for the service or execution of this warrant.



                                     PROBABLE CAUSE



        9.       On November 26, 2019, your affiant initiated an investigation based on

 information provided by the Bureau of Alcohol, Tobacco, and Firearms regarding individuals

 in the Southeast Missouri area distributing methamphetamine for members of the Grape Street

 Crips Street Gang based out of Los Angeles, California. The Southeast Missouri individuals

 are a part of a nationwide distribution network.

        10.     On August 13, 2018, Missouri State Highway Patrol Sergeant D.L. Crump

 conducted an interview of Thomas A. WALLACE who was currently under arrest for

 possession of methamphetamine, heroin, and other outstanding arrest warrants. WALLACE

 agreed to cooperate with law enforcement and stated he could order a large amount of

 methamphetamine from Brittany Nicole WHITENER.

        11.     WALLA CE placed a consensually monitored telephone call to WHITENER

 and asked WIDTENER for a price for six (6) ounces of methamphetamine for a friend.

 WIDTENER quoted WALLACE a price of three thousand four hundred ($3,400.00) dollars.

        12. Members.of the Missouri State Highway Patrol and Mineral Area Drug Task Force

 then traveled to the "Lock and Key" Salon, 15 West School Street, Bonne Terre, Missouri,

 which was owned by WIDTENER. A consent search of the business revealed five (5) ounces

 of methamphetamine and two (2) sets of digital scales. A consent search of WHITENER'S

 vehicle resulted in the seizure of an additional six (6) ounces of methamphetamine.
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 5 of 43 PageID #: 12




        13. WHITENER was advised of her rights per Miranda by Trooper Neil Jannin, and

 she indicated that she understood. WHITENER told Sergeant Ellsworth she had been

 distributing methamphetamine for several months since leaving her husband. WHITENER

 had met a male subject who would ride with her to the St. Louis area and purchase one-quarter

 (1/4) to one-half (1/2) pound of crystal methamphetamine during each trip. WHITENER stated

 she would provide the subject seven hundred ($700_.00) dollars for each trip and would receive

 only one ( 1) ounce of methamphetamine in return. Sergeant Ellsworth questioned WHITENER

 why she was in possession of such a large quantity of methamphetamine if she only received

 one (1) ounce. WHITENER replied that the male subject had a key to her shop and had come

 by the night before and dropped off the methamphetamine for her to hold. WHITENER

 adamantly denied dealing in large quantities of methamphetamine and stated, "I only sell a little

 here and there. Just enough to get by."

        14. On August 14, 2018, WHITENER was charged with Delivery of Controlled

 Substance except 35 grams or less of Marijuana, in the Circuit Court of St. Francois County.

 WHITENER plead guilty on September 23, 2019, and was placed on five (5) years of

 supervised probation with a suspended imposition of sentence.

        15. On August 22, 2018, Mineral Area Drug Task Force (MADTF) Officer (TFO) D.

 W. Sansegraw executed a search warrant at the residence of Sarah E. WOOD in Farmington,

 Missouri.     During the execution of the search warrant, TFO Sansegraw seized

 methamphetamine, marijuana, and drug paraphernalia.

        16. WOOD was interviewed and indicated that she had been distributing

 methamphetamine for a few months and was going to quit. WOOD stated she had "maybe an

 ounce or less" inside her residence. Sergeant Ellsworth asked WOOD who her source of supply
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 6 of 43 PageID #: 13




 for the methamphetamine was. WOOD stated, "She is already locked up. You got her." Wood

 identified WHITENER as her source of supply for methamphetamine.

         17. During the month of May 2019, a confidential informant (CI) provided information

 that Brittany WHITENER was distributing methamphetamine again. The CI indicated that

 WHITENER was having methamphetamine sent through the United States Postal Service to

 various addresses in the St. Francois County area.

         18. On May 20, 2019, investigators working with United States Postal Inspector

 Matthew Murrow, were able to track a package being sent from California to a suspect address

 in St. Francois County. According to the CI, WHITENER orchestrated the shipment and was

 to ultimately be the recipient. A controlled delivery was attempted without success, as no one

 took possession of the parcel. A search warrant for the package was obtained and approximately

 four (4) pounds of methamphetamine was located inside.

         19. In June 2019, Jefferson County, Missouri Sheriffs Detective Brian Wilson began

 receiving information from multiple sources of information that WHITENER was distributing

 pound quantities of methamphetamine in the Jefferson County, Missouri area.

         20. On November 7, 2019, TFO Sansegraw conducted an interview of Michael W.

 BARKS at the Madison County Sheriffs Department in Fredericktown, Missouri.              TFO

 Sansegraw requested consent to search BARKS' cellular telephone which he granted.. TFO

 Sansegraw observed several messages between BARKS and WHITENER on Facebook

 Messenger which Sansegraw recognized as being related to narcotics transactions. (Note: For

 whatever reason, TFO Sansegraw did not record or otherwise preserve the message traffic at

 that time.)

         21. BARKS      told   TFO    Sansegraw       that   WHITENER     was    the   "biggest
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 7 of 43 PageID #: 14




 methamphetamine dealer in our area". BARKS stated WHITENER sells at least six (6) pounds

 of methamphetamine per week. BARKS identified WHITENER as his source of supply for

 methamphetamine.

        22. On November 27, 2019, I received information from ATF Special Agent Nellie

 Woodruff that according to Postal Inspector Dustin C. Holland, the residence at 317 West Main

 Street, Apartment A, Park Hills, Missouri had been receiving packages from addresses in the

 Los Angeles, California area. Law enforcement intelligence sources identified this as the

 address for a Brittany Nicole WHITENER.

        23. A records search at the United States Postal Service was then conducted for mailing

 addresses connected to WHITENER. The available records indicated that between July 2019

 and the end of September 2019, a total of seven (7) packages had been delivered to 317 West

 Main Street, Apartment A, Park Hills, Missouri, from the State of California. The packages

 ranged in weight from three (3) pounds, up to six (6) pounds, and all of the packages appeared

 to be suspicious in nature, due to bearing characteristics commonly seen on parcels associated

 with drug trafficking.

        24. On December 9, 2019, The Washington County Sheriffs Department received a

 call from a Ginger Vance, who had received two (2) United States Postal Service Parcels at her

 residence in Potosi, Missouri. Vance opened the boxes and discovered that they contained what

 she believed to be illegal drugs.

        25. Deputies responded and observed that both parcels had a return address of "K.

 LAMONT, 8456 Byrd Avenue, Inglewood, California". One (1) parcel was mailed on

 December 3, 2019 and the other parcel was mailed on December 6, 2019. Both parcels were

 marked Priority Mail three (3) day shipping. Both parcels were addressed to a "Ms. Lilly" at
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 8 of 43 PageID #: 15




 Vance's address. The two parcels contained a total of approximately seven (7) pounds of
                                                        1




 methamphetamine.

        26. Deputy Steven Rion conducted an interview of Vance's son, Tanner Katz. Tanner

 Katz stated that his brother, Brody KATZ, had been getting packages of methamphetamine in

 the mail.   Tanner Katz knew of at least one other occasion when a package containing

 methamphetamine had arrived at t~e residence.

        27. Tanner KATZ indicated that on that occasion, Brody KATZ had contacted Tanner

 Katz and told him to be on the lookout for a package arriving at the residence. Brody KATZ

 had advised his brother that when the package arrived to place it inside the residence and not to

 open it. Tanner Katz stated when the package arrived he did what Brody KATZ had instructed

 him to do and then took a nap. Tanner Katz stated that later when he awoke, he could hear

 Brody KATZ at the residence talking with someone downstairs.              Tanner Katz walked

 downstairs and observed his brother, Brody KATZ, talking to a white female that Brody

 KATZ identified to him as the "Plug". I know from my training and experience that "plug" is

 a common street term for a narcotics supplier.

        28. Tanner Katz stated Brody KATZ and the white female were cutting up what

 Tanner KATZ believed to be methamphetamine and separating it into plastic bags. I know from

 my training and experience that drug dealers routinely order larger amounts of drugs which are.

 portioned out into smaller units of drugs that are commonly sold on the street.

        29. Tanner Katz stated his brother, Brody KATZ, had contacted him today (December

 9, 2019) and told him to be on the lookout for the two (2) packages. Tanner Katz further stated

 that the white female used to own a salon in St. Francis County, Missouri and was arrested for

 selling methamphetamine.
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 9 of 43 PageID #: 16




        30. Later on that same date, Deputy Rion provided a photo line to Tanner Katz in an

 attempt to identify the white female. Tanner Katz identified Photo #4 as the white female "plug"

 that he observed packaging the methamphetamine with Brody KATZ. Photo #4 is Brittany

 Nicole WHITENER.

        31. On December 10, 2019, Mineral Area Drug Task Force Officer Shannon Thompson

 conducted an interview with Amber GARNER. GARNER was arrested after a vehicle pursuit

 and possession of methamphetamine in St. Francois County.                  GARNER identified

 WHITENER as a main "source" of methamphetamine, in St. Francois County. GARNER

 explained WHITENER would receive pounds of methamphetamine through the mail.

 GARNER stated upon WHITENER receiving the packages she would then have individuals

 help sell the methamphetamine. GARNER stated she was with Dustin KINNARD (her ex-

 husband) when KINNARD             obtained the methamphetamine at Brody KATZ at

 WHITENER'S apartment earlier that day.         GARNER has obtained methamphetamine from

 WHITENER in the past.

        32.     On Tuesday, December 10, 2019, Deputies Rion and B.A. Gillam spoke with

 Ginger Vance, whom they asked to contact her son Brody KATZ using Facebook Messenger.

 Because the connection was bad they ended up speaking on a land line.

        33.     Vance asked if KATZ knew anyone that drove a white car. Brody KATZ

 asked if it was an Elantra. (Note: your affiant is aware from the investigation that

 WHITENER drives a white in color Elantra automobile.) Ginger Vance told KATZ that

 they drove to the driveway and then backed up to the mailbox. Vance told KATZ she was on

 the front porch and stood there. Vance said they went slow up the hill and then drove slowly

 back by. Vance said the passenger had on a beanie cap. Vance said a couple hours later a girl
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 10 of 43 PageID #: 17




  showed up. Vance said the girl said her name was Lilly and that she tracked some packages

  that were delivered there. Ginger Vance told KATZ she told the girl the packages were at the

 police station.

         34.       On December 12, 2019, Jefferson County Detective Wilson made contact with

  a Confidential Source. According to the Confidential Source Brett A. HOLDER was selling

  a large amount of methamphetamine in the Hillsboro, Missouri area. The Confidential Source

  identified HOLDER'S source of supply of methamphetamine as Brittany WHITENER,

 AKA "FLICK.A". According to the Confidential Source, WHITENER resides in the Park

 Hills, Missouri area and is known to be selling pounds of methamphetamine. The

  Confidential Source was told by HOLDER that WHITENER is receiving the

 methamphetamine through the mail and that her source of supply was from California. The

 Confidential source further advised that WHITENER was recently arrested for Trafficking

 Methamphetamine and subsequently posted bond with money provided to her by her

 methamphetamine supplier in California.

         35.       On December 16, 2019, Inspector Murrow provided your affiant an IP address

 of 47.154.55.24 that was utilized to track the United States Postal Packages containing

 methamphetamine that were seized at Vance's residence on December 9, 2019. The IP

 address of 47.154.55.24 was identified as belonging to Frontier Communications, 1800 41 st

  Street, Suite N-100, Everette, Washington. On December 16, 2019, an administrative

  subpoena was issued to Frontier Communications for information of the account h~lder ~f IP

  address of 47.154.55.24.

         36.       On December 17, 2019, I received the response from Frontier Communications

  that identified the IP address of 47.154.55.24 account holder as Eric DELIRA of 950 N.
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 11 of 43 PageID #: 18




  Duesenberg Drive, Apartment 2306, Ontario, California. It further revealed an email address

  of ericdelira123@frontier.com.

         37.    On December 17, 2019, Trooper Jarmin applied for and received a State of

  Missouri search warrant to place a Global Positioning Device (GPS) upon a white 2017

 Hyundai Elantra passenger car, bearing Missouri registration RB9MSR. This vehicle is

 registered to and being operated by Brittany N. WHITNER of 317 West Main Street,

 Apartment A, in Park Hills, Missouri. On December 20, 2019, Trooper Jarmin was able to

  attach the GPS device (GPS) upon the white Hyundai without WHITENER'S knowledge.

         38.    On December 27, 2019, at approximately 4.49 pm, your affiant was contacted

 by Trooper Jarmin regarding the GPS device. Trooper Jarmin stated WHITENER'S vehicle

 was currently at the Pear Tree Inn located at 103 Cape West Parkway in Cape Girardeau,

 Missouri. I immediately contacted Southeast Missouri Drug Task Force Officer (SEMO

 DTF) Robert Newton who verified that the white 2017 Hyundai was parked at the Pear Tree

 Inn.

         39.    On December 29, 2019, at approximately 5:36 pm, your affiant was again

  contacted by Trooper Jarmin, who stated that WHITENER'S vehicle at that time located at

 the Pear Tree Inn Cape Girardeau, Missouri.

         40.    On December 30, 2019, your affiant and ATF TFO Eggers went to the Pear
                                            \
  Tree Inn located at 103 Cape West Parkway in Cape Girardeau, Missouri where we made

  contact with General Manager Mark Glass. Manager Glass allowed us to review the

  surveillance camera footage of the front desk and hallway in an attempt to identify who

  WHITENER was meeting with. Investigators reviewed the hotel's security camera footage,

  and observed that on December 27, 2019, at approximately 5:12-pm, WHITENER is seen
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 12 of 43 PageID #: 19




  entering the front lobby of the Pear Tree Inn and going to the elevator. On December 29,

  2019, at approximately 5:11 pm, WHITENER is observed entering the front lobby of the

  Pear Tree Inn and going to the elevator. TFO Eggers and I were unable to determine who

  WHITENER met with. From the circumstances, investigators believe that WHITENER was

  meeting with one or more persons for purposes of promoting illegal drug activity.

         41.     On Monday, December 30, 2019, your affiant learned of a telephone number of

  (314)-420-4443 that WHITNER had listed with the Missouri Department of Corrections,

  Division of Probation and Parole. An administrative subpoena was issued to AT&T for toll

  records from 11/30/19 -12/29/2019. On Tuesday, December 31, 2019, your affiant received

  the toll records for (314)-420-4443, which is used by WHITNER. WIDTENER has

  approximately 5321 telephone calls from 11/30/2019 to 12/29/2019. I observed

  WIDTENER has made approximately 271 telephone calls to (310)-629-6969, a number that

  was identified as belonging to a Kevi.n Lamont NELSON of950 N. Duesenberg Drive in

  Ontario, California. Your affiant knows from training and experience that Ontario, California

  has been a "source city" for illegal narcotics for many years. WHITENER has also made

  approximately 371 telephone calls to 573-366-1104, a number identified as being used by

  Brody KATZ.

         42. On January 3, 2020, your affiant discovered that on November 18, 2019, telephone

  number 314-420-4443, identified as belonging to Brittany WHITENER, was utilized to track

  a United States Postal Service package, weighing 1.25 pounds to 880 Buck Mountain Road,

  Doe Run, Missouri from California. This address belonged to Whitney HARRINGTON who

  has been identified as an associate of WHITENER. The IP address of 47.154.55.24, associated

  with DELIRA also tracked the package. Inspector Murrow was further able to identify three
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 13 of 43 PageID #: 20




 (3) separate packages, originating from California, mailed to the 880 Buck Mountain Road in

 August, October, and November of 2019.

         43.    On January 6, 2020, your affiant conducted a computer check of NELSON

 through intelligence databases. The databases revealed that NELSON was convicted on 02-

 07-1990 in Los Angeles County California for Possession or Purchase of Cocaine Base for

 Sale.

         44.    On January 3, 2020, your affiant further discovered that on December 3, 2019,

 a United States Postal Service Overnight Parcel was mailed from WHITENER's address in

 in Park Hills, Missouri to NELSON' s address in Ontario, California. The IP address

 associated with DELIRA, 47.154.55.24, also tracked the package. Postal Inspector Murrow

 further discovered that two additional (2) Overnight Parcels have been mailed to NELSON's

 address, one on October 26, 2019, from Park Hills, Missouri, and one on November 4, 2019

 from Farmington, Missouri. Your affiant knows from training and experience, that people

 who are distributing illegal drugs which they obtained through the mail or other commercial

 carriers, will often send payment in cash to their suppliers to pay for the drugs. Those

 shipments of drug proceeds are often made using the mail, or commercial carriers like UPS or

 FedEx. Under the circumstances, investigators suspect that these parcels likely contained drug

 proceeds.

         45.    On January 3, 2020, your affiant spoke with Inspector Murrow. I discovered

 that telephone 573-366-1104, identified as a number utilized by Brody KATZ, was entered

 into the United States Postal Service System to track the two (2) parcels, containing the seven

 (7) pounds of methamphetamine, that were seized in Washington County, Missouri on

 December 9, 2019. Furthermore, the IP address associated with DELIRA, 47.154.55.24 also
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 14 of 43 PageID #: 21




  tracked the two (2) packages.

         46.     On Monday, January 6, 2020, Missouri State Highway Patrol Trooper Timothy

  Craig applied for a search warrant with the St. Francis Missouri Circuit Court for a "ping" of

  WHITENER'S cellular telephone number of314-420-4443. The search warrant was served

  on AT&T to initiate the pinging on January 6, 2020.

         47.     On Monday January 6, 2020, Affiant was contacted by Inspector MmTow

  concerning a suspicious package in route from California to "Myeshia Jones", 3016 Themis

  Street, Apartment A, in Cape Girardeau, Missouri. Inspector Murrow checked USPS records

  and learned that between June 2019 and January 2020, a total of 17 parcels had been sent

  from the Los Angeles, California area to 3016 Themis, Apt A, with this being the 18 th

  parcel. Postal records also showed that multiple parcels were also sent from the Los Angeles

  area to 3016 Themis, Apt C, Cape Girardeau, Missouri. Two of those parcels delivered in

 November 2019, included return addresses of "The Shirt Cannery, 25270 Marguerite Pkwy

  #E, Mission Viejo, CA 92692." One of those parcels was addressed to "Teresa Jones" and the

  other to "Myeshia Jones".

         48.     Inspector Murrow contacted The Shirt Cannery and spoke with the owner. She

  advised they had not sent anything to Missouri and did not use the mail in the normal course

  of their business. She stated her business had not mailed either of the parcels to 3016 Themis,

  Apt C. Your affiant checked intelligence database to discover Tyrone Alonzo

  JONES resided at the residence located at 3016 Themis Street, Apartment A, in Cape

  Girardeau, Missouri.

         49.     On Tuesday, January 7, 2020, the affiant, Missouri State Highway Patrol

  (MSHP) Sergeant (SGT) John A. Lacey, Trooper R. Schneid and K-9 "Sato" met with
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 15 of 43 PageID #: 22




 Inspector Murrow at the United States Postal Service Office located at 475 Kell Farm Drive in
                                                                   ,

 Cape Girardeau, Missouri. Murrow intercepted the suspect parcel addressed to "Myeshia

 Jones at 3016 Themis Street, #A, Cape Girardeau, Missouri. The sender was listed as "Green

 Street T-Shirts" of 15930 Downey Avenue, Paramount, California. Inspector

 Murrow observed that the Subject Parcel featured several characteristics which he recognized

 as being consistent with shipments related to drug trafficking, including being sent from a

 source area for the distribution of controlled substances, featuring a handwritten label, being

 mailed from a zip code different than the return address, and being addressed to a name not

 associated to the address.

        50.     The parcel was presented to Trooper Schneid and his assigned canine "Sato",

 along with several similar boxes which had never been used or sent through the US

 Mail. Trooper Schneid advised "Sato" indicated the odor of a controlled substance coming

 from the parcel and not the other boxes. Trooper Schneid advised he and Sato are certified as

 a narcotics detector dog/handler team through the Missouri Police Canine Association.

        51.     A federal search warrant was obtained, and on January 7, 2020, at

 approximately 12:15 pm, Murrow executed the search warrant upon the parcel at the DEA

 Office. Located inside the parcel was one (1) vacuum sealed bag containing approximately

 808.9 grams of a substance containing methamphetamine. Inspector Murrow removed all but

 approximately two (2) ounces of the methamphetamine and placed the balance into evidence.

        52.     Due to the location of 3016 Themis Street, Apartment A, an attempted

 controlled delivery was not conducted due.to the inability to maintain constant surveillance of

 the entrance to the apartment, which is inside the building. Instead, investigators placed a

 Parcel Pickup Notice inside the mailbox for Apartment A in an attempt to get the intended
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 16 of 43 PageID #: 23




 recipient to pick up the package at the United States Post Office located at 320 North

  Frederick Street in Cape Girardeau, Missouri, where a controlled delivery could be

  conducted.

         53.     At approximately 2:55 pm, Surveillance officers observed a black male arrive

  at the apartment building in a silver 2008 Jeep Cherokee with Missouri registration XD2V5K

  and check the mailbox for Apartments A and C. The black male was positively identified as

 Tyrone JONES by Sgt. Templemire and Sgt. Lacey. After checking the mailbox, Tyrone

  JONES left in the area in the Jeep. A records check indicated that the Jeep is registered to

  Beth JONES at 3016 Themis Street, Apartment A, Cape Girardeau, Missouri.

         54.     Surveillance was maintained on Tyrone JONES in the Jeep and it was

  observed arriving at 1224 Missouri Street in Cape Girardeau, Missouri. The utilities for 1224

  Missouri Street, Cape Girardeau, Missouri were checked and are in Beth JONES' name.


         55.     Inspector Murrow, DEA SA Chris Turner, and the affiant went to the United

  States Post Office located at 320 North Frederick Street in Cape Girardeau, Missouri in an

  attempt to conduct a controlled delivery of the parcel. Surveillance was provided by Missouri

  State Highway Patrol Sergeant M. McClendon, Trooper Tim Craig, Trooper Robert North,

  Southeast Missouri Drug Task Force Officers M. Alford, B. Newton, and Mineral Drug Task

  Force Officers D. Sansegraw and S. Thompson.

         56.     At approximately 4:38 pm, your affiant terminated the operation. At

  approximately 5:00 pm, Murrow was notified by the U.S. Post Office at 320 North Frederick

  Street in Cape Girardeau, Missouri that an unknown white female had arrived at closing time

  requesting the parcel addressed to "Myeshia Jones". The unknown white female was advised
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 17 of 43 PageID #: 24




  the parcel was not at the U.S. Post Office but still at the sorting facility and would anive

  tomonow morning. The white female provided a telephone number of314-320-3459.

         57.     On January 8, 2020, at approximately 8:15 am, USPI Murrow, SAM. Cossou,

  and the affiant arrived at the U.S. Post Office at 320 North Frederick Street in Cape

  Girardeau, Missouri to attempt a controlled delivery. At 8:37 am, USPI Munow placed a

  telephone call to 314-320-3459 and left a message that the parcel was at the postal facility.

         58.     At approximately 11:15 am, Inspector Murrow, SA Cossou, and the affiant

  were notified of a white female at the front desk requesting a parcel addressed to "Myeshia

  Jones". Inspector Murrow made arrangements for the delivery of the parcel.

         59.     SA Cossou and your affiant observed a white female walk out of the front door

  of the Post Office and walk across Frederick Street carrying the parcel. The white female was

  walking towards the driver's door of a silver Dodge Dart bearing Missouri registration

  VC0P3T. The affiant made contact with the white female and requested to speak with her

  about the parcel she had picked up. The white female, later identified as Stacy JONES of St.

  Louis, Missouri, told your affiant she was picking up the parcel for "Aleisha." Stacy JONES

  did not know "Aleisha" nor did she know her last name. Stacy JONES stated "Aleisha" was

  a friend of a friend and that she had never met "Aleisha". The affiant asked Stacy JONES if

  she had a telephone number for "Aleisha". Stacy JONES replied "no." The affiant asked

  Stacy JONES how she was supposed to deliver the package. Stacy JONES replied she was

  waiting for "Aleisha" to call her and then she was going to meet "Aleisha" somewhere.

         60.     Your affiant arrested Stacy JONES for Possession of a Controlled Substance

  with the Intent to Distribute - Methamphetamine. Your affiant, as witnessed by SA Cossou,

  had advised Stacy JONES of her rights per Miranda which she verbally indicated that she
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 18 of 43 PageID #: 25




  understood. Stacy JONES invoked her right to attorney and no additional questions were

  asked at that time. Inspector Murrow took custody of the parcel, which was placed into

  evidence.

         61.      At approximately 12:30 pm, Stacy JONES was being booked and processed at

  the Cape Girardeau Police Department. While Stacy JONES was being processed, the affiant

  presented Stacy JONES with his business card along with his telephone numbers. The affiant

  advised Stacy JONES to talk to her attorney and have her attorney contact Assistant United

  States Attorney Timothy Willis who was handling the case. Affiant also explained the

 possible penalty for the offense to Stacy JONES. Stacy JONES stated that she was willing to

  speak with investigators, but she wanted to talk to her husband Joseph Jones before doing so.

  The affiant was able to contact Stacy JONES's daughter to obtain a telephone number for

  Joseph Jones.

         62.      At approximately 2: 15 pm, TFO Robert Newton and your affiant spoke with

  Stacy JONES in the ~.nterview room located at the Cape Girardeau Police Department. The

  affiant contacted Joseph Jones at 314-390-4820, and explained to Joseph Jones the

  situation and allowed him to speak to Stacy JONES. After the telephone call, the affiant

  asked Stacy JONES if she wanted to speak to an attorney or to your affiant and TFO

 Newton. Stacy JONES stated that she only knew one girl's name.

         63.      Your affiant again advised Stacy JONES of her rights per Miranda using a

 DEA Form 13. Your affiant asked Stacy JONES if she understood her rights which Stacy

  JONES replied yes: The affiant asked Stacy JONES if she could read, and Stacy JONES

  replied "Yes". The affiant provided Stacy JONES with a pen and asked her to initial each
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 19 of 43 PageID #: 26




  right on the DEA Form 13 indicating she understood her rights. Stacy JONES signed the

  waiver of rights form on the bottom which your affiant and TFO Newton witnessed.

         64.    Stacy JONES identified Brittany N. WHITENER as the individual that

  directed her to pick up the parcel containing methamphetamine. Stacy JONES stated she met

  WHITENER through a friend of her husband's, Justin BENNETT, who had been

  incarcerated with Joseph JONES at the end of the summer of 2019. Stacy JONES stated she

  has used methamphetamine for most of her life. Stacy JONES stated she has used

  methamphetamine with WHITENER, but never purchased methamphetamine from her.

  (NOTE: Investigators would later learn that Stacy JONES had not been honest about never

  purchasing methamphetamine from WHITENER.)

         65.    Stacy JONES stated WHITENER arrived at her residence on Monday night

  with a white female, who Stacy JONES identified as Candace Cosby from a photograph that

  I provided to her. WHITENER told Stacy JONES that a package was arriving and asked

  Stacy JONES if she wanted to pick it up.

         66.    Stacy JONES stated she knew the package contained "dope" but she did not

  know how much. Your affiant asked Stacy JONES what WIDTENER was going to pay her

  for picking up the package, and Stacy JONES stated she hoped she would get an ounce of

  methamphetamine for picking the package up.

         67.    The affiant asked Stacy JONES how she knew the tracking number for the

  parcel at the U.S. Post Office. Stacy JONES replied that WHITENER had texted her the

  tracking number to Stacy JONES cellular telephone number of 314-320-3459. The affiant

  asked Stacy JONES how she was supposed to deliver the package to WHITENER. Stacy
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 20 of 43 PageID #: 27




 JONES stated that once she had received the package Stacy JONES would call

 WIDTENER and arrange to meet her.

         68 .    Your affiant requested consent from Stacy JONES to search her cellular

 telephone, and she stated that she would allow me to only look at WHITENER'S text

 message and nothing else. Your affiant declined and told Stacy JONES he would seek a

 search warrant for the cellular telephone. Stacy JONES declined to provide the security pin

 number to unlock the cellular telephone, and the interview was te1minated.

         69.     On Thursday, January 9, 2020, at approximately 10:46 pm, Affiant was

 notified by Trooper Tim Craig that WHITENER was at the Drury Inn and Suites located at

 3303 Campster Drive in Cape Girardeau, Missouri. This information was from a State of

 Missouri Search warrants for a Global Positioning Device (GPS) that had been placed on

 WHITENER's vehicle and ping for WHITENER'S cellular telephone number of314-420-

 4443.

         70.     On January 10, 2020, at approximately 06:00 am, your affiant observed

 WHITENER was still at the Drury Inn and Suites in Cape Girardeau, Missouri. Your affiant

 requested TFO Eggers to conduct surveillance until a surveillance team could be in place.

         71.     At approximately 06:34 am, TFO Eggers locate WHITENER'S white

 Hyundai Elantra, bearing Missouri registration RB9M5R, parked directly behind the Outback

  Steakhouse Restaurant located at 101 Cape West Parkway in Cape Girardeau between the

 Drury Inn and Suites and the Pear Tree Inn. Given my training and experience, I believed the

 fact that the vehicle had been parked behind the restaurant, as opposed to at the hotel was

  suspicious, as it seemed that the driver had been trying to conceal the car. At approximately
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 21 of 43 PageID #: 28




  08:15 am, the affiant, TFO Robert Newton, and TFO M. Alford initiated surveillance on the

  WIDTENER'S vehicle.

          72.    At approximately 9:21 am, your affiant observed a white female wearing a

  green colored hooded jacket exit the north entrance of the Pear Tree Inn and walk to

  WHITENER'S vehicle. Your affiant observed the white female through binoculars and

  recognized her as WHITENER. WHITENER entered the driver's side of the vehicle and

  moved the vehicle from the rear of the Outback Steakhouse to the north entrance of the Pear

  Tree Inn. WHITENER exited the vehicle and entered the Pear Tree Inn.

         73.     At approximately 10:17 am, WHITENER was observed walking out of the

 north entrance of the Pear Tree Inn and entering her vehicle. WHITENER briefly stopped at

 two nearby stores, and then headed northbound on Interstate 55. Surveillance teams followed

  WHITENER into the Farmington, Missouri area.

         74.     At approximately 10:45 am, your affiant and TFO Eggers made contact with

  the Drury Hotels General Manager Mark Glass. Glass assisted us with identifying the room in

  which WIDTNER had spent the night as Room 222. A review of the hotel's security video

  allowed investigators to identify Tyrone JONES as the renter of the room. Tyrone JONES

 paid for the room in cash and exited the front entrance of the Pear Tree Inn. Tyrone JONES

  is observed several minutes later entering the rear of the Pear Tree Inn with Brittany

  WHITENER. Given my training and experience, it is highly unusual for people to pay for

  hotel rooms in cash, and can be indicative of someone trying to hide their activities from

  others, such as in the case of an illicit affair, or some type of criminal transaction.

          75.     On Friday, January 10, 2020, MADTF TFO D. Sansegraw interviewed

  Michael BARKS at the Madison County Sheriffs Department where he was currently
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 22 of 43 PageID #: 29




  incarcerated. During the interview, BARKS gave verbal consent to search his cellular

  telephone to TFO. Sansegraw. During the consent search of BARK'S telephone, TFO

  Sansegraw documented the_following Facebook conversations between Brittany

  WHITENER and BARKS:

         On October 24, 2019 WHITENER was in contact with BARKS about an amount of

money.

         WIDTENER:           "I need that 300 today" at 1048 hours.

         BARKS:              "Well darling what and where you want me to be."

         WHITENER:           "Lol idc long as I get it b4 6. I'm short think Stacey fucking me so

         I'm stressing."

         BARKS:              "Stop stressing I'll loan you whatever you need I'm gonna have to

         grind some I haven't sold shit because Lori fucking stepping all over my feet selling to

         every God damn body."

         WHITENER:           "Well she can give me money to then."

         October 25, 2019-

         BARKS:               "How are you doing this early Friday morning" at 0218 hours.

         WHITENER:            "Bout to pass out lol"

         BARKS:              "Me too lol. I need my rest tomorrow night I'm gonna pull a

                                    double."

         WIDTENER:            "Me too frfr lol I been lining shit out all day."

         BARKS:              "Me too I got me a money man who will probably buy most of

                             the   goods time night we will talk in person."

         WHITENER:           "Awesome. I'm glad to have you on my team."
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 23 of 43 PageID #: 30




        BARKS:             "Glad to be don't let me down.

        BARKS:              "Morning!!!!$$$$" at 0930 hours.

        WHITENER:          "Morning. Dude said it says should be delivered by 4 the latest lol.

        October 26, 2019

        WHITENER sends BARKS a screen shot of her Facebook message between her and

        Stacy at 1226 hours. BARKS confirmed it was Stacy JONES.

        WHITENER:·         I'm not one to take a loss especially after I did you so good. I'll get

        my money's worth. Believe that,"

        JONES:               Look I'm sorry some shit happened I will get it taken care of.

        WHITENER:            "Man u had my money u told me u did and then u fucked me

        harder than what u even realize."

        JONES:              "I am sorry I don't even no what else to say I did have it then."

        WHITENER:          "Then what happened? And how are you gonna make it up?"

        October 27, 2019

        WHITENER sends BARKS a message asking him his location.

        BARKS:               "Hey. I am at country Mart gas station."

        WHITENER:             "U can come here or u not wanting to? We smoking some fake

        19p."

        WHITENER calls BARKS on Facebook messenger at 1546 hours.

        BARKS does not answer.

        WHITENER:                     "Got a few hits sold for ya."

        WHITENER sends BARKS a video.

        BARK asked WHITENER if she knows who was in the video.
    Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 24 of 43 PageID #: 31




            WHITENER:                      "Radar Michael Welch. ldk know but Lori does."

            BARKS:                        "Yes I know of him never fucked with him I was just

                                 saying I seen his face Shaun Parson ran with him I think."

            WHITENER:                      "Shawn parson a snitch too."

           .October 30, 2019

)
            WHITENER sends BARKS a screen shot of a Facebook messenger of a message

            between John boy Henderson and her. The screen shot reveals Henderson says, "I'll

            pay it all ifhe brings it now." Henderson then sends an image of seven hundred

            ($700.00) dollars.

            November 6, 2019

            BARKS attempts to call WHITENER on Facebook messenger at 0850am.

            WHITENER did not answer.

            BARKS:                "Need to see you asap. Are you home. Almost to you passing H

            now."

            WHITENER forwards Barks an picture of a pink Glock 43 9mm, and states," My

            new toy."

            BARKS:                "I had a teal one."

            WHITENER: "Mines cooler lol. Shes on her way there she lost her phone can u meet

            her. Tim Tucker straight up just told me Amber works with Task Force."

            BARKS:               "Tim Tucker was mad her."

            WHITENER:               "Maybe ·idk but she also just got caught in a stolen vehicle

            found with a gun and got no gun charge and said she wasn't questioned on it. Weird."

            At 2017 hours BARKS missed a Facebook messenger phone call from WHITENER.
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 25 of 43 PageID #: 32




        WHITENER:            "Mikey Parsons the snitch that got them."

        BARKS:                "I am I jail task Force at my house right now baby. They are at

                            my house."

       . WHITENER:          "Omg."

        BARKS:               "Yes its bad. They have found nothing yet."

        WHITENER:            "God I hope they don't. Did you deal with Mike Parsons?"

        76.      The affiant believes these conversations between BARKS and WHITENER

 are concerning monies that are owed regarding the sales of methamphetamine and to warn

 each other of the activities oflaw enforcements investigation attempts.

        77.     On Sunday, January 12, 2020, Trooper Craig was contacted by a female

 subject regarding Facebook Messages, containing what she believed to be drug conversations,

 between her fifteen (15) year old son and Brittany WHITENER which she had discovered

 on her son's phone. The female subject provided the cellular telephone and signed a consent

 to search form for Trooper Craig to examine the cellular telephone.

        78.     Investigators examined the Facebook messages and based upon the content and

 context believed that they did involve discussions involving WHITENER which were

 relative to drug distribution. That these exchanges involve WHITENER is corroborated by

 the details. In an exchange on Facebook Messenger with "Brittany Whitener" which occurred

  on December 25, 2019, the juvenile asks WHITENER about her car.


              Juvenile: "That's what's up what kind did you get"

              WHITENER: "2017 elantra Already busted the damn headlight out.damn tree
              came out outta nowehere lol"

              Juvenile: "Damn that's fucked up ihh the feds took my car so I gotta get a new
              one"
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 26 of 43 PageID #: 33




               WHITENER: "The feds?! Wth u been doing?"

               Juvenile: "Got caught movin kilos of coke"

               WHITENER: "Ima have to teach u how to move lol"

         79.     Affiant is aware from official records and surveillance that WHITENER has a

  white in color 2007 Hyundai Elantra automobile. Given the tone and circumstances, including

  the use of "emojis" investigators believe that the participants were joking about the seizure of

  the car and the juvenile subject selling kilos of cocaine.


         80.     In an exchange on Facebook Messenger with "Brittany Whitener" which

  occurred on December 28, 2019, the juvenile messages WHITENER as follows:


         Juvenile: "Aye look later I am gonna need a zap"

         WHITENER: "Zip? Thought u weren't moving and grooving being a good kid?"

         Juvenile: "Ya and I ant moving big wait but still getting some money you feel"

         WHITENER: "I hear ya. You'll have to wait til I get back from my trip tn"

         81.     Given my training and experience, I recognize that "zip" is a common street

  term for an ounce of illegal drugs. Investigators believe that in this exchange, the juvenile

  istelling WHITENER that he will need an ounce of drugs to sell, and that WHITENER is

  willing to sell the ounce, however must wait to do so until she returns from a trip.


         82.     In an exchange on Facebook Messenger with "Brittany Whitener" which

  occurred on December 30, 2019, WHITENER expresses concern about the juvenile's father

  finding out about their drug activity.
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 27 of 43 PageID #: 34




        WHITENER: "If I do this and ur dad finds out he will KILL me I'll meet w u tm
        morning"

        Juvenile: "You good and I am grown fuck he think he is gonna countril my life and lght
        that's a bet"

        WIDTENER: "But its me . .its a lil different he would be mad at me for encouraging it
        I can get u coca cola too ... js"

        Juvenile: "Okay that's a bet and I mean I am my own person idc what he thinks"

        WHITENER: "I care what he thinks mista. So it's our secret"

          83.     Later on December 30, 2019, in an exchange on Facebook Messenger with

 "Brittany Whitener" the juvenile tells WHITENER where he is at and discuss what

 investigators believe from the context to be a pending drug deal.


          Juvenile: - "At a friends"

          WHITENER: "Ok.."

          Juvenile: "And look you should front me the zip and I will have your money by
          Thursday"

          WHITENER: "Thursday? That's a long time away for a front lil one"

          Juvenile: "Naw that's shit will be gone before then I was just sayin a time it can be
          before then"

          84.     Based upon training and experience, investigators believe that the juvenile is

 attempting to get WHITENER to "front", or provide on credit, an ounce of

 methamphetamine, which the juvenile will pay for on the following Thursday after he has sold

 it."

          85.     On January 1, 2020, in an exchange on Facebook Messenger with "Brittany

 Whitener", WHITENER contacts the juvenile about a possible drug debt that is owed to

 WHITENER.
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 28 of 43 PageID #: 35




      WHITENER: "Hey ur GPA owes me 700 if u can get that money from ur GPA then I'll
      give u 50"

      Juvenile: "lght for sure"

      WIDTENER: "Thank you. Hes pissing me off ur dad suggested to have u do it"

      Juvenile:       "Does he even have money And ya he hasn't texted me back"


      WHITENER: "He should have money I have him 2 zips"

      Juvenile:      "Nigga you would front him but not me I know I be paying back my plugs
      because if you run off after the moneys gone you ant gotta money and you got people in
      your head"

      WHITENER: "Ur dad asked me to and he was suppose to call me a couple hours later
      and didn't I'll send fam after his ass ifl have to And her that cash and I'll fromt u today"

      Juvenile: "lght I am tryan get ahold of him right now I got you fr fr"

         86.      Based upon training and experience and the context of the investigation,

  investigators believe that WHITENER is attempting to get the juvenile to collect a $700 drug

  debt owed by the juvenile's "GPA" (possibly "grandpa"?) in exchange for $50 of the money.

  The juvenile's employment of the commonly used drug terms "front" and "plugs", leads

  investigators to believe that this is in fact a discussion about a drug debt, as opposed to money

  owed for some legitimate purpose.


         87.      On January 2, 2020, in another exchange on Facebook Messenger with

  "Brittany Whitener", WIDTENER contacts the juvenile in an exchange which investigators

  believe corroborates that WHITENER is obtaining methamphetamine through the mails.


         WHITENER:             "After that u can No I planned to pay for it"

         Juvenile: "Aww thank you so much And did it come in the mail"
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 29 of 43 PageID #: 36




         WHITENER: "No this was thrn someone else Ur welcome Its in fredricktown I just
         gotta get there"

         Juvenile: "Do you want me to go pick it up for you after school then come over so you
         ant gotta worry about getting caught because I ant give a fuck to go back to juvie"

         WHITENER: "Omg child No lol I'll get it"

         88.     Based upon the investigation to date, your affiant and the investigative team

  believes that WHITENER has used the Facebook Messenger application to communicate

  with her associates about their criminal activities, and that there is probable cause to believe

  that the records of her Facebook account as outlined below will contain evidence of the

  offenses under investigation, including; Conspiracy to Distribute Methamphetamine and

  Possess with Intent to Distribute Methamphetamine; the Unlawful Use of a Communication

  Facility to Facilitate Distribution of a Controlled Substance; and Continuing Criminal

  Enterprise, in violation of Title 21, United States Code, Sections 841(a)(l), 846, 843(b), and

  848; Interstate Travel to Facilitate Narcotics Trafficking, in violation of Title 18, United

  States Code, Section 1952; and Money Laundering, in violation of Title 18, United States

  Code, Sections 1956 and 1957.

         89.     On January 2, 2020, investigators viewed the publicly available material on

  Brittany WHITENER's Facebook page. Based upon the facts gathered in the investigation

  to date, your affiant and the investigative team identified Brittany WHITENER's Facebook

  page by identifying WIDTENER from photographs posted on her Facebook age and

  identifying the usemame in the URL of

  https://www.facebook.com/brittany.westbrook2 Brittany WHITENER also uses the name

  of Brittany WESTBROOK from a review of her Missouri driver's license

  information. Further, the Facebook page of https://www.facebook.com/brittany.westbrook2 is
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 30 of 43 PageID #: 37




   the same page which BARKS and the juvenile subject used to communicate with

   WHITENER.

          90.     Investigators are aware that Facebook, "is a social networking website and

   service where users can post comments, share photographs and links to news or other

   interesting content to the Web, play games, chat live, and stream live video. Shared content

   can be made publicly accessible, or it can be shared only among a select group of friend or

   family or a single person." (Definition from Lifewire February 2, 2018). Facebook also

   allows for direct messaging, also known as instant messaging, on Facebook's Messenger

   feature (hereinafter referred to as Messenger).

       Investigators know that users of Facebook will often download the application to their

cellular device in order to have access to all of the features while they are not near dedicated

internet signals such as Wi-Fi, tablets, or desktop computers. Investigators are also aware that

narcotics traffickers often utilize Facebook in order to conduct narcotics trafficking activities.

       Based upon the information related above, as well as my training and experience, and the

combined experience of other investigators and law enforcement personnel, I believe that the

Facebook account       of Brittany WHITENER associated with the                    user ID Name

https://www.facebook.com/brittany.westbrook2 will contain evidence of the contacts and

messages between BARKS and WHITENER described above, as well as contacts and messages

between Brittany WHITENER and others with whom she is involved in distributing illegal

drugs, and evidence of drug proceeds and assets which were purchased using drug proceeds which

may be subject to seizure.

       Facebook owns and operates a free-access social networking website_ of the same name

that can be accessed at http://www.facebook.com. Facebook allows its users to establish
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 31 of 43 PageID #: 38




accounts with Facebook, and users can then use their accounts to share written news,

photographs, videos, and other information with other Facebook users, and sometimes with the

general public.

       Facebook asks users to provide basic contact and personal identifying information to

Facebook, either during the registration process or thereafter. This information may include the

user's full name, birth date, gender, contact e-mail addresses, Facebook passwords, physical

address (including city, state, and zip code), telephone numbers, screen names, websites, and other

personal identifiers. Facebook also assigns a user identification number to each account.

       Facebook users may join one or more groups or networks to connect and interact with other

users who are members of the same group or network. Facebook assigns a group identification

number to each group. A Facebook user can also connect directly with individual Facebook users

by sending each user a "Friend Request." If the recipient of a "Friend Request" accepts the request,

then the two users will become "Friends" for purposes of Facebook and can exchange

communications or view information about each other. Each Facebook user's account includes a

list of that user's "Friends" and a "News Feed," which highlights information about the user's

"Friends," such as profile changes, upcoming events, and birthdays.

       Facebook users can select different levels of privacy for the communications and

information associated with their Facebook accounts.       By adjusting these privacy settings, a

Facebook user can make information available only to himself or herself, to particular Facebook

users, or to anyone with access to the Internet, including people who are not Facebook users. A

Facebook user can also create "lists" of Facebook friends to facilitate the application of these

privacy settings. Facebook accounts also include other account settings that users can adjust to

control, for example, the types of notifications they receive from Facebook.
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 32 of 43 PageID #: 39




        Facebook users can create profiles that include photographs, lists of personal interests, and

other information. Facebook users can also post "status" updates about their whereabouts and

actions, as well as links to videos, photographs, articles, and other items available elsewhere on

the Internet. Facebook users can also post information about upcoming "events," such as social

occasions, by listing the event's time, location, host, and guest list. In addition, Facebook users

can "check in" to particular locations or add their geographic locations to their Facebook posts,

thereby revealing their geographic locations at particular dates and times. A particular user's

profile page also includes a "Wall," which is a space where the user and his or her "Friends" can

post messages, attachments, and links that will typically be visible to anyone who can view the

user's profile.

        Facebook allows users to upload photos and videos, which may include any metadata such

as location that the user transmitted when s/he uploaded the photo or video. It also provides users

the ability to "tag" (i.e., label) other Facebook users in a photo or video. When a user is tagged in

a photo or video, he or she receives ·a notification of the tag and a link to see the photo or video.

For Facebook's purposes, the photos and videos associated with a user's account will include all

photos and videos uploaded by that user that have not been deleted, as well as all photos and videos

uploaded by any user that have that user tagged in them.

        Facebook users can exchange private messages on Facebook with other users using

Messenger. Those messages are stored by Facebook unless deleted by the user. Facebook users

can also post comments on the Facebook profiles of other users or on their own profiles; such

comments are typically associated with a specific posting or item on the profile. In addition,

Facebook has a chat feature that allows users to send and receive instant messages through

Facebook Messenger. These chat communications are stored in the chat history for the account.
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 33 of 43 PageID #: 40




Facebook also has Video and Voice Calling features, and although Facebook does not record the

calls themselves, it does keep records of the date of each call.

       If a Facebook user does not want to interact with another user on Facebook, the first user

can "block" the second user from seeing his or her account.

       Facebook has a "like" feature that allows users to give positive feedback or connect to

particular pages. Facebook users can "like" Facebook posts or updates, as well as webpages or

content on third-party (i.e., non-Facebook) websites. Facebook users can also become "fans" of

particular Facebook pages.

       Facebook has a search function that enables its users to search Facebook for keywords,

usemames, or pages, among other things.

       Each Facebook account has an activity log, which is a list of the user's posts and other

Facebook activities from the inception of the account to the present. The activity log includes

stories and photos that the user has been tagged in, as well as connections made through the

account, such as "liking" a Facebook page or adding someone as a friend. The activity log is

visible to the user but cannotbe viewed by people who visit the user's Facebook page.

       Facebook also has a Marketplace feature, which allows users to post free classified ads.

Users can post items for sale, housing, jobs, and other items on the Marketplace.

       In addition to the applications described above, Facebook also provides its users with

access to thousands of other applications ("apps") on the Facebook platform. When a Facebook

user accesses or uses one of these applications, an update about that the user's access or use of that

application may appear on the user's profile page.

       Facebook also retains Internet Protocol ("IP") logs for a given user ID or IP address. These

logs may contain information about the actions taken by the user ID or IP address on Facebook,
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 34 of 43 PageID #: 41




including information about the type of action, the date and time of the action, and the user ID and

IP address associated with the action. For example, if a user views a Facebook profile, that user's

IP log would reflect the fact that the user viewed the profile, and would show when and from what

IP address the user did so.

       Social networking providers like Facebook typically retain additional information about

their users' accounts, such as information about the length of service (including start date), the

types of service utilized, and the means and source of any payments associated with the service

(including any credit card or bank account number).         In some cases, Facebook users may

communicate directly with Facebook about issues relating to their accounts, such as technical

problems, billing inquiries, or complaints from other users. Social networking providers like

Facebook typically retain records about such communications, including records of contacts

between the user and the provider's support services, as well as records of any actions taken by

the provider or user as a result of the communications.

       As explained herein, information stored in connection with a Facebook account may

provide crucial evidence of the "who, what, why, when, where, and how" of the criminal conduct

under investigation, thus enabling the United States to establish and prove each element or

alternatively, to exclude the innocent from further suspicion. In my training and experience, a

Facebook user's IP log, stored electronic communications, and other data retained by Facebook,

can indicate who has used or controlled the Facebook account. This "user attribution" evidence is

analogous to the search for "indicia of occupancy" while executing a search warrant at a residence.

For example, profile contact information, private messaging logs, status updates, and tagged

photos (and the data associated with the foregoing, such as date and time) may be evidence of who

used or controlled the Facebook account at a relevant time. Further, Facebook account activity
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 35 of 43 PageID #: 42




can show how and when the account was accessed or used. For example, as described herein,

Facebook logs the Internet Protocol (IP) addresses from which users access their accounts along

with the time and date. By determining the physical location associated with the logged IP

addresses, investigators can understand the chronological and geographic context of the account

access and use relating to the crime under investigation. Such information allows investigators to

understand the geographic and chronological context ofFacebook access, use, and events relating

to the crime under investigation. Additionally, Facebook builds geo-location into some of its

services. Geo-location allows, for example, users to "tag" their location in posts and Facebook

"friends" to locate each other. This geographic and timeline information may tend to either

inculpate or exculpate the Facebook account owner. Last, Facebook account activity may provide

relevant insight into the Facebook account owner's state of mind as it relates to the offense under

investigation. For example, information on the Facebook account may indicate the owner's motive

and intent to commit a crime (e.g., information indicating a plan to commit a crime), or

consciousness of guilt (e.g., deleting account information in an effort to conceal evidence from

law enforcement).

       Therefore, the computers ofFacebook are likely to contain all the material described above,

including stored electronic communications and information concerning subscribers and their use

of Facebook, such as account access information, transaction information, and other account

information.

           INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

       I anticipate executing this warrant under the Electronic Communications Privacy Act, in

particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A), by using the warrant to require

Facebook to disclose to the government copies of the records and other information (including the
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 36 of 43 PageID #: 43




content of communications) particularly described in Section I of Attachment B. Upon receipt of

the information described in Section I of Attachment B, government-authorized persons will

review that information to locate the items described in Section II of Attachment B.

        Due to the integrity of the ongoing investigation, and concern that disclosure may

jeopardize the safety of cooperating individuals, it is requested that the Court order Facebook and

its agents and employees not to disclose or cause a disclosure of this Court's Order the for the

information listed in the search warrant and attachments, or the existence of the investigation to

Brittany WHITENER, or any person other than those of its agents and employees who require

this information to accomplish the execution of the warrant.



                                          CONCLUSION

       Based on the forgoing, I request that the Court issue the proposed search warrant.

       This Court has jurisdiction to issue the requested warrant because it is "a court of competent

jurisdiction" as defined by 18 U.S.C. § 2711.              18 U.S.C. §§ 2703(a), (b)(l)(A) &

(c)(l)(A). Specifically, the Court of the Eastern District of Missouri.

       Pursuant to 18 U.S.C.   § 2703(g), the presence of a law enforcement officer is not required
for the service or execution of this warrant.



                                   REQUEST FOR SEALING

       I further request that the Court order that all papers in support of this application, including

the affidavit and search warrant, be sealed until further order of the Court. These documents

discuss an ongoing criminal investigation that is neither public nor known to all of the targets of
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 37 of 43 PageID #: 44




the investigation.   Accordingly, there is good cause to seal these documents because their

premature disclosure may seriously jeopardize that investigation.

                                                 Respectfully submitted,



                                                 Jay~c;r~
                                                 Task Force Officer
                                                 Drug Enforcement Administration


       Subscribed and sworn to before me on   ---~-----~-l~1J-------2_4____,2020

       UNITED STATES MAGISTRATE JUDGE
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 38 of 43 PageID #: 45




                                          ATTACHMENT A

                                        Property to Be Searched

        This warrant applies to information associated with the following Facebook user accounts

that are stored at premises owned, maintained, controlled, or operated by Facebook Inc., a

company headquartered in Menlo Park, California.

        Information relating to the Facebook account associated with Brittany Nicole Whitener, with user

        name: https ://www.facebook.com/brittany. westbrook2
-------------------------------~~----

      Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 39 of 43 PageID #: 46




                                              ATTACHMENT B

                                        Particular Things to be Seized

      I.     Information to be disclosed by Facebook

      To the extent that the information described in Attachment A is within the possession, custody,

      or control ofFacebook Inc. ("Facebook"), including any messages, records, files, logs, or

      information that have been deleted but are still available to Facebook, or have been preserved

      pursuant to a request made under 18 U.S.C. § 2703(±), Facebook is required to disclose the

      following information to the government for each user ID listed in Attachment A:

             (a) All contact and personal identifying information;including full name, user

                 identification number, birth date, gender, contact e-mail addresses, Facebook

                 passwords, Facebook security questions and answers, physical address (including

                 city, state, and zip code), telephone numbers, screen names, websites, and other

                 personal identifiers, group identification number, a list of users currently

                 registered to the group, and Group Contact Info, including all contact information

                 for the creator and/or administrator of the group and a PDF of the current status of

                 the group profile page.


             (b) All geo-location information by that user ID

             (c) All activity Logs for the account and all other documents showing the user's posts

             and other Facebook activities;


             (d) All photos and videos uploaded by that user ID and all photos and videos

             uploaded by any user that have that user tagged in them;


             (e) All profile information; News Feed information; status updates; links to videos,
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 40 of 43 PageID #: 47




      photographs, articles, and other items; Notes; Wall postings; friend lists, including

      the friends' Facebook user identification numbers; groups and networks of which

      the user is a member; including the groups' Facebook group identification

      numbers; _future and past event postings; rejected "Friend" requests; comments;

      gifts; pokes; tags; and information about the user'_s access and use of Facebook_

      applications;


      (f) All other records of communications and messages made or received by the user,

      including all private messages, chat history, Video calling history, and pending

     · "Friend" requests;


      (g) All "check ins" and other location information;

      (h) All IP logs, including all records of the IP addresses that logged into the account;

      (i) All past and present lists of friends created by the account;

      G) All records ofFacebook searches·performed by the account;
      (k) All information about the user's access and use ofFacebook Marketplace;

      (I) The types of service utilized by the user;

      (m) The length of service (including start date) and the means and source of any

      payments associated with the service (including any credit card or bank account

      number);


      (n) All privacy settings and other account settings, i_ncluding privacy settings for

      individual Facebook posts and activities, and all records showing which Facebook

      users have been blocked by the account;
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 41 of 43 PageID #: 48




       (o) All records pertaining to communications between Facebook and any person

       regarding the user or the user's Facebook account, including contacts with support

       services and records of actions taken.



II. Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and

instrumentalities of the offenses of Conspiracy to Distribute Methamphetamine and Possess with

Intent to Distribute Methamphetamine; the Unlawful Use of a Communication Facility to

Facilitate Distribution of a Controlled Substance; and Continuing Criminal Enterprise, in

violation of Title 21, United States Code, Sections 84l(a)(l), 846, 843(b), and 848; Interstate

Travel to Facilitate Narcotics Trafficking, in violation of Title 18, United States Code, Section

1952; and Money Laundering, in violation of Title 18, United States Code, Sections 1956 and

1957, involving Brittany Nicole Whitener, and others, since October 1, 2019, up to and including

the date of the execution of this warrant herein, and information pertaining to the following

matters:


       (a) Evidence relating to the acquisition, movement, storage, processing, packaging

       and distribution of methamphetamine and/or other controlled substances.


       (b) Evidence related to any agreement to obtain, possess with intent to distribute,

       package for distribution, or distribution ofmethamphetamine and/or other

       controlled substances.

        (c) Evidence relating to the acquisition, movement, storage, concealment, payment,

       or disposal of any proceeds from the sale of controlled substances.
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 42 of 43 PageID #: 49




      (d) Evidence relating to the acquisition of, location of, or disposal of any tangible

      asset obtained as a result of the distribution of a controlled substance, including

      such items as bulk cash, bank accounts, stocks, bonds, certificates of deposit,

      motor vehicles, real estate, jewelry, electronics or other items of personal

      property.


      (e) Evidence relating to the acquisition of, location of, or disposal of any tangible

      asset used or intended to be used for the purpose of facilitating the offenses of

      Distribution of a Controlled Substance and Conspiracy to Distribute a Controlled

      Substance.


      (f) Evidence of items associated with the commission of the offenses of Distribution

      of a Controlled Substance and Conspiracy to Distribute a Controlled Substance.


      (g) Evidence indicating how and when the Facebook account was acce.ssed or used,

      to determine the chronological and geographic context of account access, use, and

      events relating to the crimes under investigation and to the Facebook account

      owner;


      (h) Evidence indicating the Facebook account owner's state of mind as it relates to

      the.crimes under investigation;


      (i) The identity of the person(s) who created or used the user ID, inchiding records

      that help reveal the whereabouts of such person(s).


      G) The identity of the person(s) who communicated with the user ID about matters
Case: 1:20-mj-04019-ACL Doc. #: 1-1 Filed: 01/24/20 Page: 43 of 43 PageID #: 50




     relating to the crimes under investigation, including records that help reveal their

     whereabouts.


      (k) Evidence of any code, cypher, application or device used by the conspirators in

      order to conceal or encode communications related to the commission of the

      offenses under investigation.
